Citation Nr: 0938927	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  02-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
and halux valgus with bunions, deformed right talonavicular 
joint and displaced posterior tibial tendons, currently 
evaluated as 50 percent disabling, to include consideration 
of the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The Board remanded the case to the RO for further development 
in October 2003.  In a July 2006 decision, the Board denied 
the Veteran's claim for an increased rating for bilateral pes 
planus and halux valgus with bunions, deformed right 
talonavicular joint and displaced posterior tibial tendons, 
to include consideration of the provisions of 38 C.F.R. § 
3.321(b)(1).  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2007 the Court granted a Joint Motion 
for Remand (Joint Motion) which directed the Board to ensure 
that the RO complies with the October 2003 Board remand 
instruction to provide the Veteran with a VA podiatry 
examination during which the claims file is reviewed.  

The Veteran has contended in a June 2005 statement that a 
doctor told her that her low back pain resulted from the way 
she is forced to walk.  In addition, the Veteran has stated 
that she is depressed due to her chronic foot pain.  The 
Veteran's May 2004 and June 2005 communications to VA, along 
with a review of the claims file, seems to indicate there is 
some evidence of unemployability.  Once a Veteran: submits 
evidence of a medical disability; makes a claim for the 
highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is 
entitled to a TDIU rating.  The claims of entitlement to 
service connection for depression and a low back disability 
secondary to the Veteran's service-connected foot disability 
and TDIU, however, are not currently developed or certified 
for appellate review.  Accordingly, they are REFERRED to the 
RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion instructs the Board to ensure that the RO 
complies with the October 2003 Board remand instruction to 
provide the Veteran with a VA podiatry examination during 
which the claims file is reviewed.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are 
not complied with, with the Board itself errs in failing to 
insure compliance.  Id.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The Board therefore finds that the matter must be remanded 
again for compliance with the instructions of the October 
2003 remand, which directed the RO to provide the Veteran 
with a VA podiatry examination during which the claims file 
is reviewed.  The Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) and 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  The Board 
notes that there is a gap in the VA treatment records 
pertinent to this appeal from November 1999 to January 2001.  
There are indications in the record that the Veteran has been 
seen at VAMC Durham, VAMC Richmond and VAMC Salem, as seen in 
VA treatment records and as included in the Social Security 
Administration (SSA) disability records that were provided to 
VA.  However, it does not appear that the RO requested all of 
the Veteran's VA treatment records; rather, many of the 
records in the claims file are part of the SSA records and so 
there is no assurance that these are complete.  In addition, 
given that the most recent VA treatment records in the claims 
file are from August 2004, VA treatment records from 
September 2004 to the present should also be obtained.  See 
38 C.F.R. 3.159(c)(2).  The Board also notes there is an 
indication in the SSA records that the Veteran was treated at 
Rehabilitation Services of Danville.  These records should be 
obtained directly by VA.  See 38 C.F.R. 3.159(c)(1).  

The Veteran submitted a VA Form 9 in March 2002, indicating 
her desire for a Board hearing at the Board's central offices 
in Washington, DC, pursuant to 38 C.F.R. § 20.702.  The 
Veteran subsequently withdrew this hearing request in a 
timely fashion in June 2002.  However, the Veteran's 
representative in October 2005 indicated the Veteran's desire 
for a hearing before the Board, although it is not clear what 
kind of hearing the Veteran wanted.  The Veteran has not been 
provided such a hearing.  Under 38 C.F.R. § 20.703, the 
Veteran may request a hearing before the Board at a VA field 
facility when submitting the substantive appeal (VA Form 9) 
or any time thereafter, subject to the restrictions in 38 
C.F.R. § 20.1304.  The Board is uncertain whether the Veteran 
still desires a personal hearing before the Board as it is 
more than four years after her request.  

Therefore, given the length of time that the Veteran's claim 
has been pending (since February 2001), the fact that the 
Veteran has not been provided a hearing before the Board, and 
in order to ensure full compliance with due process 
requirements, the RO must confirm whether the Veteran wants a 
Board hearing and if so, what kind of hearing.  See 38 
U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.702, 20.703.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA treatment records 
for the Veteran's service-connected 
bilateral pes planus and halux valgus with 
bunions, deformed right talonavicular 
joint and displaced posterior tibial 
tendons, not already associated with the 
claims file, including records from 
November 1999 to the present from VAMC 
Salem, VAMC Durham and VAMC Richmond.  

2.  Ask the Veteran to identify all 
private post-service treatment for her 
service-connected bilateral pes planus and 
halux valgus with bunions, deformed right 
talonavicular joint and displaced 
posterior tibial tendons.  Obtain records 
identified by the Veteran, including any 
private treatment records that the Veteran 
authorizes VA to obtain, including from 
Rehabilitation Services of Danville. 

3.  Once the above has been completed, 
make arrangements with the appropriate VA 
medical facility(ies) for the Veteran to 
be afforded the following examination: a 
podiatry examination to determine the 
nature, extent, and etiology of the 
Veteran's service connected bilateral pes 
planus and halux valgus with bunions, 
deformed right talonavicular joint and 
displaced posterior tibial tendons.  Send 
the claims folder to the examiner(s) for 
review.  The examiner must indicate that 
the claims folder has been reviewed.  All 
clinical findings for this podiatry 
examination should be reported in detail. 
Request that this examination specifically 
include all standard studies and tests to 
determine the extent of the Veteran's 
bilateral pes planus and halux valgus with 
bunions, deformed right talonavicular 
joint and displaced posterior tibial 
tendons.  Based on the results of this 
examination, the examiner should be asked 
to offer an opinion as to the following 
questions:

(1) Does the Veteran's service-
connected bilateral pes planus and 
halux valgus with bunions, deformed 
right talonavicular joint and displaced 
posterior tibial tendons cause marked 
interference with the Veteran's 
employment? 

(2) Has the Veteran's service-connected 
bilateral pes planus and halux valgus 
with bunions, deformed right 
talonavicular joint and displaced 
posterior tibial tendons, required the 
Veteran to undergo frequent periods of 
hospitalization?

4.  Contact the Veteran to determine 
whether she still desires a Board hearing 
and if so, what kind of hearing.  If a 
hearing is requested, follow the 
appropriate procedures to ensure the 
Veteran is scheduled for said hearing.  

5.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


